UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :             11/15/2019
 SCOTT D. LEFKOWITZ, et al.,                                  :
                                              Plaintiffs, :
                                                              :   18 Civ. 2979 (LGS)
                            -against-                         :
                                                              :        ORDER
 SYNACOR, INC., et al.,                                       :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on August 28, 2019, the Court issued an Opinion and Order (“the Opinion”)

granting Defendants’ motion to dismiss federal securities fraud claims under § 10(b) and § 20(a)

of the Securities Exchange Act of 1934. The Court divided the alleged omissions and

misstatements into three categories, one of which was statements relating to revenue projections

resulting from Synacor’s contract with AT&T. The Opinion held that allegations related to the

challenged revenue projections from the Second Amended Complaint (“SAC”) were either non-

actionable opinion statements or forward-looking statements protected under the Private

Securities Litigation Reform Act.

        WHEREAS, the Opinion directed Plaintiffs, if they sought leave to replead, to file a red-

lined version of a proposed Third Amended Complaint (“Proposed TAC”), showing changes

from the SAC, together with a letter application explaining how the legal deficiencies identified

in the Opinion had been cured.

        WHEREAS, on October 2, 2019, Plaintiffs filed a letter motion for leave to file a TAC.

Plaintiffs’ letter argues that the Proposed TAC includes new allegations related to the challenged

revenue projections that cured the deficiencies identified in the Opinion. The letter also notes

that the Proposed TAC shortens the putative class period and adds allegations from confidential

witness CW2, a “Senior Direct of Business Development at Synacor from April 2016 to October
2017.”

         WHEREAS, on October 21, 2019, Defendants filed a letter response in opposition to the

motion to replead. It is hereby

         ORDERED that Plaintiffs’ application to file a Third Amended Complaint is DENIED as

futile. “Leave to amend should be ‘freely give[n] . . . when justice so requires,’ but should

generally be denied in instances of futility [] [or] undue delay . . . .” United States ex rel. Ladas

v. Exelis, Inc., 824 F.3d 16, 28 (2d Cir. 2016) (quoting Fed. R. Civ. P. 15(a)(2)) (internal

quotation marks omitted). “A proposed amendment to a complaint is futile when it could not

withstand a motion to dismiss.” F5 Capital v. Pappas, 856 F.3d 61, 89 (2d Cir. 2017). To

withstand dismissal, a pleading “must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); accord Choi v. Tower Research

Capital LLC, 890 F.3d 60, 65 (2d Cir. 2018).

         The new allegations contained in the Proposed TAC fail to cure the deficiencies identified

in the Opinion. The Proposed TAC attempts to allege facts to show that Defendants actually

knew that their opinion statements about the revenue projections and the contract with AT&T

were false.1 A “sincere statement of pure opinion is not an ‘untrue statement of material fact,’




1
 Defendants’ following statements about future revenue growth and belief that the Company was
“on track” to achieve its projected revenue goals -- drawn from the SAC and repeated in the
Proposed TAC -- are statements of opinion:
    “We anticipate that search activity and search revenue will increase in the future due to
        our three-year portal services contract with AT&T[.]”
    “We continue to make excellent progress toward the launch and deployment of the AT&T
        portal. . . . We expect accelerated revenue growth of about 30% this year, as we continue
        to progress on our Path to 3/30/300.”
    “We achieved important milestones this quarter on our path to 3/30/300,” referencing the
        new ATT.net live portal.
    “[T]he site has the potential to reach $100 million of revenue.”
regardless [of] whether an investor can ultimately prove the belief wrong.” Omnicare, Inc. v.

Laborers Dist. Council Constr. Indus. Pension Fund, 135 S. Ct. 1318, 1327 (2015). One of the

ways that statements of opinion can be actionable is if “the speaker did not hold the belief she

professed.” Id.

       The Proposed TAC includes new allegations from CW2 that “Defendants discovered

shortly after beginning work on the contract -- but did not disclose -- that AT&T had no intention

of focusing on advertising or monetization.” However, these allegations, along with the Proposed

TAC as a whole, are insufficiently dissimilar from those offered in the SAC to show that

Defendants did not hold the beliefs they professed. The SAC also contained multiple allegations

that the Defendants knew that AT&T wanted to prioritize user experience over advertising, thus

making Defendants’ revenue expectations unrealistic. But neither complaint alleges, nor is it

fairly inferred, that ATT’s focus on customer engagement rather than advertising would

necessarily and obviously prevent the Company from achieving its revenue goals. Similarly, the

Proposed TAC contains additional allegations about Defendants’ knowledge about the status of

the portal. These allegations also fail to show that Defendants actually disbelieved their

statements because the Proposed TAC fails to connect the status of the portal to Defendants’

understanding of the unattainability of the revenue forecasts.

       Plaintiffs’ application to file a Third Amended Complaint is DENIED. The Clerk of

Court is respectfully directed to close the case.

Dated: November 15, 2019
       New York, New York




      “3/30/300 still remains our goal. . . . AT&T still has the potential to be $100 million
       opportunity.”
